ORDER

PER CURIAM
Ginnese A. Baumeister (Baumeister) appeals from the trial court’s order setting aside a default judgment entered in favor of Baumeister and against Riverview at the Park, Inc. on Baumeister’s claim for wrongful termination of employment and failure to issue a service letter. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. ' No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth1 the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).